IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHARON FRICK, INDIVIDUALLY AND AS           : No. 248 MAL 2020
ADMINISTRATRIX OF THE ESTATE OF             :
TODD FRICK, DECEASED,                       :
                                            : Petition for Allowance of Appeal
                   Respondent               : from the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
FUHAI LI, M.D., NEUROLOGY AND PAIN          :
MANAGEMENT CENTER, PC, Y. BARRY             :
KURTZER, M.D., AND GREENTOWN                :
MEDICAL ASSOCIATES, PC,                     :
                                            :
                   Petitioner               :
                                            :
                                            :
                                            :
                                            :
PETITION OF: FUHAI LI, M.D. AND             :
NEURLOGY AND PAIN MANAGEMENT                :
CENTER, PC                                  :


                                     ORDER



PER CURIAM

     AND NOW, this 22nd day of September, 2020, the Petition for Allowance of Appeal

is DENIED.